EXHIBIT 10.3

[Navigant Consulting Letterhead]

February 22, 2012

Mr. William M. Goodyear

               

Dear Bill:

It is with pleasure that we extend to you an offer to continue your employment
with Navigant Consulting, Inc. (the “Company”) as Executive Chairman of the
Company’s Board of Directors, for the period beginning on March 1, 2012 (the
“Effective Date”) and ending April 30, 2014, in accordance with your amended and
restated Employment Agreement, as further amended by the First Amendment thereof
(“Employment Agreement”). The provisions of this letter agreement apply without
regard to Section 14(a) of the Employment Agreement.

On June 1, 2012, subject to your continued employment, you will be awarded
Restricted Stock Units (RSUs) with an approximate value of $1,000,000, under the
Navigant Consulting, Inc. 2012 Long-Term Incentive Plan (the “2012 LTIP”),
subject to shareholder approval of the 2012 LTIP, and under the terms and
conditions of the 2012 Restricted Stock Unit Award Agreement attached hereto
(the “2012 Award Agreement”). As set forth in the 2012 Award Agreement, the RSUs
granted on June 1, 2012 will vest on a monthly basis, pro rata, on the last day
of each calendar month beginning June 2012 and ending April 2013.

On May 1, 2013, subject to your continued employment, you will be awarded
additional RSUs with an approximate value of $1,000,000, under the 2012 LTIP and
the terms and conditions of the 2013 Award Agreement attached hereto (the “2013
Award Agreement”). As set forth in the 2013 Award Agreement, the RSUs granted on
May 1, 2013 will vest on a monthly basis, pro rata, on the last day of each
calendar month beginning May 2013 and ending April 2014.

Shares of Company stock attributable to the vested RSUs will be distributed
after your Separation from Service, at the earliest date at which the Company
reasonably anticipates that the deduction of the payment amount will not be
limited by application of Section 162(m) the Internal Revenue Code of 1986, as
amended (the “Code”), or by the end of the calendar year in which you terminate
employment.

Notwithstanding the foregoing:

(a) If the Company’s shareholders do not approve the 2012 LTIP prior to June 1,
2012, and you remain employed by the Company on that date, the Company will
provide you with a cash payment equal to $1,000,000, which will be payable in
equal installments, on the last day of each calendar month beginning June 2012
and ending April 2013 unless, on or prior to the date of any such monthly
payment, the Company has terminated your employment for Cause (as defined in
your Employment Agreement) or you have resigned from employment with the
Company, in either of which cases no further payments under this paragraph (a)
shall be due to you.



--------------------------------------------------------------------------------

Mr. William M. Goodyear

February 22, 2012

Page 2

(b) If the Company’s shareholders do not approve the 2012 LTIP or a similar plan
prior to May 1, 2013, and you remain employed by the Company on that date, the
Company will provide you with a cash payment equal to $1,000,000, which will be
payable in equal installments, on the last day of each calendar month beginning
May 2013 and ending April 2014 unless, on or prior to the date of any such
monthly payment, the Company has terminated your employment for Cause or you
have resigned from employment with the Company, in either of which cases no
further payments under this paragraph (b) shall be due to you.

The payments in paragraphs (a) and (b) above, to the extent applicable, are in
addition to, and not in lieu of, any other amounts to which you may be entitled
under the Employment Agreement or any other plan, program, policy or arrangement
of the Company (as described in Paragraph 8(d) of the Employment Agreement).

 

Sincerely, /s/ Stephan James

Stephan James

Chairman of the Compensation Committee

of the Board of Directors

 

Accepted:   /s/ William M. Goodyear   William M. Goodyear Date: February 22,
2012 Enclosures  

 